Citation Nr: 1445987	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  06-30 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of umbilical hernia repairs with mesh placement.

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee.  

3.  Entitlement to a rating in excess of 10 percent for instability of the right knee, status post medial meniscectomy.

4.  Entitlement to a compensable rating for bilateral pes planus.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to December 2000.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida.  The Atlanta RO has current jurisdiction.

The Board notes that statements of the case (SOCs) for other claims were issued in February 2009 and July 2014.  However, a substantive appeal was never received in response to the SOCs, and the appeals were not perfected.  As such, these claims are not on appeal.

The Board has characterized the appeal as encompassing a claim for a TDIU.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The last VA examination conducted for the disabilities on appeal was in October 2008.  The Veteran contends that her feet and knee symptoms have worsened since that time.  See December 23, 2010 VBMS Entry.  She claims new symptoms related to the disabilities which were not discussed in the 2008 VA examination report, and states she now requires a cane or riding cart at times.  Id.  The present severity of the Veteran's service-connected disabilities should be ascertained.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Board also notes that the October 2008 VA examination report does not contain findings sufficient for determining whether the next higher rating is warranted for the Veteran's hernia under the applicable diagnostic codes.  

The Veteran contends she cannot work due to her service-connected disabilities.  See November 2004 Notice of Disagreement and May 6, 2014 VBMS Entry.  As such, the Board finds that a TDIU claim is encompassed in the present appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Any decision with respect to the claim remanded herein may affect the Veteran's claim for a TDIU. Therefore, the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As the claims should be considered together, any Board action on the TDIU claim at this juncture would be premature.  

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should have the Veteran scheduled for VA examinations in order to determine the current severity of her umbilical hernia residuals, right knee disabilities, and bilateral pes planus.  The examiners are to be provided access to the electronic claims folder. 

With regard to the hernia residuals, the RO/AMC should ensure the examiner is asked to provide findings pertinent to the assigned diagnostic codes, 38 C.F.R. § 4.114 Diagnostic Codes 7339-7301.

2.  The Veteran is to be notified that it is her responsibility to report for any VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).
  
3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence, including all evidence associated with the electronic file since the February 2009 SSOC.  

If any benefit sought is not granted, the appellant and her representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

4.  The RO/AMC should additionally address the issue of entitlement to a total rating based upon individual unemployability.  All appropriate development should be conducted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



